UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-6712


SPENCER T. MYERS,

                 Petitioner - Appellant,

          v.

TERRY O’BRIEN,

                 Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:13-cv-00022-FPS-JSK)


Submitted:   October 8, 2014                 Decided:   October 15, 2014


Before MOTZ, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Spencer T. Myers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Spencer T. Myers seeks to appeal the district court’s

order    adopting   the      magistrate    judge’s      recommendation     to     deny

Myers’ 28 U.S.C. § 2241 (2012) habeas petition and dismissing

the petition with prejudice.           We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                        “[T]he

timely    filing    of   a   notice   of       appeal   in   a   civil   case    is   a

jurisdictional requirement.”           Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s order was entered on the docket

on January 22, 2014.           The notice of appeal was filed on April

16, 2014. *    Because Myers failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we deny leave to proceed in forma pauperis and dismiss

     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                           2
the appeal.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3